             Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 A.A., a minor, by his parent and natural                     CIVIL ACTION
 guardian, Yolette Alcis, and YOLETTE
 ALCIS,
                       Plaintiffs,

                v.                                            NO. 16-1684

 THE SCHOOL DISTRICT OF
 PHILADELPHIA, and
 THE SCHOOL REFORM COMMISSION,
                Defendants.

DuBois, J.                                                                       November 19, 2020

                                        MEMORANDUM

  I.   INTRODUCTION

       This case arises from the alleged sexual assault of a student, minor plaintiff, A.A., by

another student while using the bathroom at Warren G. Harding Middle School in the School

District of Philadelphia. In their Second Amended Complaint, Plaintiffs, A.A. and his mother,

Yolette Alcis, assert claims under 42 U.S.C. § 1983 against defendants the School District of

Philadelphia (the “School District”) and the School Reform Commission, alleging that defendants

violated A.A.’s right to bodily integrity as protected by the Due Process Clause of the Fourteenth

Amendment.

       Presently before the Court is defendants’ Motion for Summary Judgment. For the reasons

that follow, defendants’ Motion for Summary Judgment is granted in part and denied in part.
               Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 2 of 13




    II.   BACKGROUND1

          On January 25, 2012, minor plaintiff, A.A., was an eleven-year-old student with intellectual

disabilities at Warren G. Harding Middle School (the “School”). Defs.’ Statement of Material Facts

(“Defs.’ SMF”) ¶ 3; Pls.’ Ex. C at 5. Benjamin, who allegedly assaulted A.A, “was also a student

with intellectual disabilities in [A.A.’s] class in January of 2012.” Defs.’ SMF ¶ 4. In 2012, A.A.’s

classroom was supervised by three adults: (1) a “classroom assistant,” Denise Fairy-Coston;

(2) another “classroom assistant,” “Ms. Saylor”; and (3) the teacher, “Ms. Louis.” Fairy-Coston

Dep. 11:14–19, 45:11–23.

               A. The Alleged Assault

          On January 25, 2012, Ms. Fairy-Coston escorted A.A. and Benjamin to a bathroom at the

School. A.A. Dep. 19:14–16; Fairy-Coston Dep. 17:8–24:14. A.A. testified that, after she escorted

the two boys to the bathroom, Ms. Fairy-Coston stood outside in the hallway behind a closed door.

A.A. Dep. 20:9–21. Ms. Fairy-Coston, on the other hand, testified that the bathroom door was

open, and she stood in the open doorway when A.A. and Benjamin used the bathroom. Fairy-

Coston Dep. 29:21–30:3. A.A. claims that, while in the bathroom, Benjamin sexually assaulted

him. Pls.’ Ex. C at 6.

          “[D]uring his deposition A.A. did not want to talk about the sexual assault that occurred

inside the bathroom.” Pls.’ Counterstatement of Material Facts (“Pls.’ SMF”) ¶ 5. However, A.A

talked about the alleged assault with Amanda Peguero-Marquez, MS, LPC of Women Organized

Against Rape (“WOAR”). A.A. “attended 6 counseling sessions at WOAR.” Pls.’ Ex. C at 2. The

“[i]nitial goals for [his] treatment [at WOAR] included psycho-education regarding safe touch and

body boundaries and reducing the negative effect sexual abuse has had on [his] life and


1
      The facts are presented in the light most favorable to plaintiffs. Disputed facts are noted as such. Where
      appropriate, plaintiffs and defendants’ statements of material facts are cited in lieu of a direct citation to the record.

                                                                2
            Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 3 of 13




functioning.” Id. On August 23, 2012, during a “Counseling Intake” with Peguero-Marquez, A.A.

stated: “Benjamin who was in his class pulled his pants down and then told him to lay down on the

floor and then put his penis in his butt. [A.A] reports this happened in January 2012.” Id. at 6.

       Although A.A. “did not want to [testify] about the sexual assault,” he “testified about details

. . . after the assault.” Pls.’ SMF ¶ 5. He testified that, after he left the bathroom on January 25,

2012, he “tried to tell [Ms. Fairy-Coston] what happened,” but “[s]he didn’t want to listen to [him].”

A.A. Dep. 21:5–22:11. He also testified that Ms. Fairy-Coston told him “I’ll talk to you later,” but

“she never did.” Id. at 22:1–3. Ms. Fairy-Coston did not “recall anything special happening that

day that was different than other days.” Fairy-Coston Dep. 24:15–25:19.

            B. The School’s Bathroom Policy

       Ms. Fairy-Coston testified that “the school’s policy and practice was for the teachers to

escort the special needs students to the bathroom and to then stand in the doorway of the bathroom

with the door open so that the teacher could monitor both the students in the bathroom and monitor

any students waiting outside of the bathroom.” Id. at 17:14–17:23. “The purpose of this practice

was to foster the safety of special needs students in the bathroom.” Defs.’ SMF ¶ 16. The School’s

bathroom was locked while not in use and “[o]nly school staff ha[d] the key.” Fairy-Coston Dep.

46:16–23.

       Ms. Fairy-Coston also testified that “one the reasons why you keep the door open is to make

sure there’s nothing [] bad happening in the bathrooms.” Id. at 29:14–17. She testified that “a

reason to keep the door open [was] to actually keep the special ed kids protected from each other.”

Id. at 29:3–6. She knew “kids do bad stuff in bathrooms,” and was “aware that that happened in

[her] career at the School District.” Id. at 47:7–11. A.A. testified that, in violation of the School’s




                                                    3
            Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 4 of 13




policy, “the door was always closed” when Ms. Fairy-Coston escorted him to the bathroom. Pls.’

SMF ¶ 11; A.A. Dep. 20:16–23.

       Finally, Ms. Fairy-Coston testified that: (1) she “wasn’t trained” to follow the School’s

bathroom policy; (2) she never received “any type of training regarding prevention of sexual

assaults at the school”; and (3) she “did not receive any special training to get [her] position.”

Fairy-Coston Dep. 12:5–8, 20:6–17, 30:14–17.

           C. The Present Action

       Plaintiffs initiated the present action on September 9, 2015, filed an Amended Complaint on

March 16, 2016, and filed a Second Amended Complaint on July 14, 2016. Plaintiffs’ Second

Amended Complaint contains a single count, entitled “Civil Rights.” In support of this claim,

plaintiffs allege that defendants violated A.A.’s “substantive due process right to bodily integrity,

which is secured by the Fourteenth Amendment to the Constitution of the United States,” and

therefore are liable under 42 U.S.C. § 1983. Sec. Am. Compl. ¶ 25.

       On January 24, 2020, defendants filed a Motion for Summary Judgment. Plaintiffs filed

their response on February 18, 2020, and defendants filed a reply on February 25, 2020. The

motion is thus ripe for decision.

III.   LEGAL STANDARD

       The Court will grant a motion for summary judgment if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.



                                                    4
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 5 of 13




       The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence favoring

the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However, the

existence of a mere “scintilla” of evidence in support of the nonmoving party is insufficient. Id. at

252. In making this determination, “the court is required to examine the evidence of record in the

light most favorable to the party opposing summary judgment, and resolve all reasonable inferences

in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). The party opposing

summary judgment must, however, identify evidence that supports each element on which it has the

burden of proof. Celotex Corp., 477 U.S. at 322.

IV.    DISCUSSION

       Under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), “a municipality can only be

liable under Section 1983 when a constitutional injury results from the implementation or execution

of an officially adopted policy or informally adopted custom.” Wilson v. City of Phila., 177 F.

Supp. 3d 885, 908 (E.D. Pa. 2016) (citing Monell, 436 U.S. at 694). Therefore, a § 1983 claim

against a municipal entity requires “(1) a constitutional violation by a municipal actor that (2) was

caused by a municipal policy or custom.” Boyle v. City of Phila., No. 17-262, 2020 WL 4459131,

at *9 (E.D. Pa. Aug. 4, 2020) (DuBois, J.) (citing Monell, 436 U.S. at 694).

       In their Motion for Summary Judgment defendants argue that plaintiffs’ § 1983 claim fails

because (1) “there is no admissible evidence that the alleged assault occurred”; (2) plaintiffs

“cannot prove that there was any underlying constitutional violation”; and (3) plaintiffs “cannot

point to an actual policy or procedure that caused” the alleged constitutional violation. Defs.’ Mot.

at 6, 9, 16. Furthermore, defendants argue the School Reform Commission “no longer exists as a




                                                   5
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 6 of 13




distinct entity and it therefore must be dismissed from this action.” Id. at 1 n.1. The Court

addresses each argument in turn.

           A. Admissible Evidence of Assault

       “The rule in this circuit is that hearsay statements can be considered on a motion for

summary judgment if they are capable of being admissible at trial.” Fraternal Order of Police,

Lodge 1 v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016). Under Federal Rule of Evidence

803(4), a court may admit the following hearsay evidence: statements that are “(A) made for – and

[] reasonably pertinent to – medical diagnosis or treatment; and (B) describe[] medical history; past

or present symptoms or sensations; their inception; or their general cause.” Fed. R. Evid. 803(4).

“[T]his exception to the hearsay rule may apply to statements that are made to individuals other

than physicians.” Borger-Greco v. AMTRAK, No. 02-6862, 2005 WL 1320147, at *8 (E.D. Pa.

June 1, 2005); see also Williams v. Gov’t of Virgin Islands, 271 F. Supp. 2d 696, 704 (D.V.I. 2003)

(statements made to counselor and social worker were admissible under Rule 803(4)).

       A.A.’s statements to Peguero-Marquez, a Licensed Professional Counselor, described the

cause of his injury for the purpose of, and reasonably pertinent to, receiving treatment. Thus, his

statements to Peguero-Marquez are “capable of being admissible at trial” under Rule 803(4) to

prove that an assault occurred. Fraternal Order of Police, 842 F.3d at 238.

           B. Constitutional Violation Under the State-Created Danger Theory

       The Court next examines whether defendants had a constitutional duty to protect A.A. from

the alleged assault. Plaintiffs argue they have raised a genuine dispute of material fact as to whether

the School District had a constitutional duty to protect A.A. under the “state-created danger theory.”

Pls.’ Resp. at 7–8. The Court agrees with plaintiffs.




                                                  6
            Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 7 of 13




        The Due Process Clause of the Fourteenth Amendment protects both the procedural due

process rights of individuals and “individual liberty against certain government actions regardless of

the fairness of the procedures used to implement them.” L.R. v. Sch. Dist. of Phila., 836 F.3d 235,

241 (3d Cir. 2016) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992)). While

generally “a State’s failure to protect an individual against private violence simply does not

constitute a violation of the Due Process Clause,” the Third Circuit recognizes the state-created

danger theory as an exception to this rule. Id. at 241–42 (quoting DeShaney v. Winnebago Cnty.

Dep’t of Soc. Serv., 489 U.S. 189, 197 (1989)).

        Under Third Circuit precedent, the essential elements of a state-created danger claim are as

follows:

        (1) the harm ultimately caused was foreseeable and fairly direct;

        (2) a state actor acted with a degree of culpability that shocks the conscience;

        (3) some relationship existed between the state and the plaintiff that renders plaintiff
            a foreseeable victim; and

        (4) “a state actor affirmatively used his or her authority in a way that created a danger
            to the citizen or that rendered the citizen more vulnerable to danger than had the
            state not acted at all.”

Bennett v. Phila., 499 F.3d 281, 287 (3d Cir. 2007) (quoting Bright v. Westmoreland Cnty., 443

F.3d 276, 281 (3d Cir. 2006)).

                1. Foreseeable and Direct Harm

        The first element of a state-created danger claim requires that “the harm ultimately caused

was a foreseeable and a fairly direct result of the state’s actions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 908 (3d Cir. 1997). “[A] harm is foreseeable when a state actor has actual

awareness, based on concrete information, of a risk of harm to an individual or class of individuals

such that the actor is on notice that his or her act or failure to act significantly enhances that risk of


                                                     7
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 8 of 13




harm.” Gremo v. Karlin, 363 F.Supp.2d 771, 784 (E.D. Pa. 2005). A state actor may be aware of a

risk of harm based on “ordinary common sense and experience.” Phillips v. Cnty. of Allegheny, 515

F.3d 224, 237 (3d Cir. 2008). A harm is fairly direct when it is not “too random or attenuated from

the state actor’s conduct.” L.R., 836 F.3d at 245–46.

       In this case, “ordinary common sense and experience” for school employees may dictate that

there was a foreseeable risk of harm in leaving two mentally challenged boys unsupervised in the

bathroom together. Phillips, 515 F.3d at 237. Indeed, Ms. Fairy-Coston testified that “kids do bad

stuff in bathrooms,” and “one the reasons why you keep the door open is to make sure there’s

nothing [] bad happening in the bathrooms.” Fairy-Coston Dep. 29:14–17, 47:7–11. Moreover,

there is no randomness or attenuation between her taking the two boys to the bathroom and the

assault that allegedly occurred in the bathroom. Therefore, a reasonable jury could find that the

harm A.A. suffered was a foreseeable and fairly direct result of Ms. Fairy-Coston’s actions.

               2. Degree of Culpability That Shocks the Conscience

       The second element of a state-created danger claim requires that “a state actor acted with a

degree of culpability that shocks the conscience.” Bennett, 499 F.3d at 287. “[T]he level of

culpability required for behavior to shock the conscience largely depends on the context in which

the action takes place.” L.R., 836 F.3d at 246. In settings “where deliberation is possible and

officials have time to make unhurried judgments, deliberate indifference is sufficient.” Id.

“The Third Circuit has defined deliberate indifference as a conscious disregard of a substantial risk

of serious harm.” Vargas v. City of Phila., 783 F.3d 962, 973–74 (3d Cir. 2015). “Deliberate

indifference may exist without actual knowledge of a risk of harm when the risk is so obvious that it

should be known.” L.R., 836 F.3d at 246.




                                                  8
            Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 9 of 13




        In this case, the parties do not dispute that the deliberate indifference standard applies.

Defs.’ Mot. at 11; Pls.’ Resp. at 11. Under this standard, a reasonable jury could find that the risk

of harm to mentally challenged students using the bathroom together without supervision was an

“obvious” risk that Ms. Fairy-Coston should have known. L.R., 836 F.3d at 246. Moreover, the

School’s policy required teachers to “stand in the doorway of the bathroom with the door open,”

Defs.’ SMF 13, and A.A. testified that Ms. Fairy-Coston stood in the hallway with the bathroom

door closed. A.A. also testified that he “tried to tell [Ms. Fairy-Coston] what happened,” but “[s]he

didn’t want to listen to [him].” A.A. Dep. 21:5–22:11. Thus, based on the current state of the

record, the Court cannot conclude as a matter of law that Ms. Fairy-Coston did not “act[] with a

degree of culpability that shocks the conscience.” Bennett, 499 F.3d at 287.

                3. Foreseeable Victim

        The third element of a state-created danger claim requires “a relationship between the state

and the plaintiff . . . such that the plaintiff was a foreseeable victim of the defendant’s acts, or a

member of a discrete class of persons subjected to the potential harm brought about by the state’s

action, as opposed to a member of the public in general . . . .” Bright, 443 F.3d at 281; Mann v.

Palmerton Area Sch. Dist., 872 F.3d 165, 172 (3d Cir. 2017) (“a student-athlete stands in such a

relationship with the coaching staff”); L.R., 836 F.3d at 247 (kindergarten class “satisfied [the third

element] easily”).

        Ms. Fairy-Coston was supervising the two boys on their trip to the bathroom. Her actions

put only A.A. and Benjamin—a “discrete class of persons”—at risk of harm. Bright, 443 F.3d at

281. Therefore, a reasonable jury could find that A.A. was a foreseeable victim of Ms. Fairy-

Coston’s actions.




                                                     9
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 10 of 13




                4. Affirmative Use of Authority

        The fourth element of a state-created danger claim requires that “the state actor used his or

her authority in a way that created a danger to the citizen or rendered the citizen more vulnerable to

danger than had the state not acted at all.” Id. “In clarifying the affirmative act requirement, the

[Third Circuit] reasoned that . . . ‘we find it useful to first evaluate the setting or the status quo of

the environment before the alleged act or omissions occurred, and then ask whether the state actor’s

exercise of authority resulted in a departure from the status quo.’” Lichtenstein v. Lower Merion

Sch. Dist., 316 F. Supp. 3d 855, 870 (E.D. Pa. 2018) (quoting L.R., 836 F.3d at 240). For example,

in L.R., a teacher’s decision to permit a kindergarten student to leave class with an adult, without

verifying the adult’s identity or authority to remove the child, “resulted in a drastic change to the

classroom status quo” that exposed the student to harm. L.R., 836 F.3d at 244; see also K.S. v. Sch.

Dist. of Phila., No. 05-4916, 2007 WL 1009815, at *5 (E.D. Pa. Mar. 28, 2007) (denying summary

judgment where the teacher allegedly selected a “sexually deviant five-year-old boy to escort his

female classmate through an unmonitored area of school”).

        Plaintiffs argue, and defendants do not dispute, that “A.A. was safe until Ms. Fairy-Coston

escorted A.A. and Benjamin to be in the bathroom alone.” Pls.’ Resp. at 13. Ms. Fairy-Coston’s

alleged decision to leave the two boys in the bathroom, without supervision, was an affirmative act

which placed A.A. in greater danger than the “status quo” of remaining in his classroom, where

three adults were present. L.R., 836 F.3d at 240. Therefore, a reasonable jury could find Ms. Fairy-

Coston’s actions rendered A.A. more vulnerable to danger than had she not acted at all.

        Because plaintiffs have raised a genuine dispute of material fact as to each element of a

state-created danger claim, the Court concludes that a reasonable jury could find that a

constitutional violation occurred, which is the first requirement of a Monell claim.



                                                    10
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 11 of 13




           C. Constitutional Violation Caused By Municipal Policy or Custom

       The Court next determines whether defendants have shown there is no genuine dispute of

material fact as to the second requirement of a Monell claim: that the alleged constitutional violation

was caused by a municipal policy or custom. Plaintiffs aver that the constitutional violation was

caused by the School District’s failure to train or supervise their employees “regarding policies for

taking pupils to the bathroom.” Sec. Am. Compl. ¶¶ 39, 40.

               1. Municipal Policy or Custom

       The Third Circuit has held that liability can be imposed on a municipal entity where the

alleged policy, practice, or custom “concerns a failure to train or supervise municipal employees”

by showing “that the failure amounts to ‘deliberate indifference’ to the rights of persons with whom

those employees will come into contact.” Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999)

(quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)). “A pattern of similar constitutional

violations by untrained [or unsupervised] employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference . . . .” Connick v. Thompson, 563 U.S. 51, 62 (2011). However, a “single

violation” may be enough to show deliberate indifference where the consequences of failing to train

or supervise were “highly predictable.” Id.

       Plaintiffs do not argue that the School District engaged in a pattern of similar constitutional

violations. Therefore, the Court examines whether this case, which involves a single violation,

presents circumstances where the consequences of failing to train or supervise were “highly

predictable.” Id.

                       a. Failure to Train or Supervise

       A reasonable jury could find that the School District failed to train or supervise its

employees on taking mentally challenged students to the bathroom. Ms. Fairy-Coston testified that



                                                  11
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 12 of 13




she “did not receive any special training to get [her] position”; she “wasn’t trained” to follow the

School’s bathroom policy; and she never received “any type of training regarding prevention of

sexual assaults at the school.” Fairy-Coston Dep. 12:5–8, 20:6–17, 30:14–17. Furthermore, A.A.

testified that, in violation of the School’s policy, “the door was always closed” when Ms. Fairy-

Coston escorted him to the bathroom. Pls.’ SMF ¶ 11; A.A. Dep. 20:16–23.

                       b. Consequences of Failure to Train or Supervise

       A reasonable jury could also find that A.A.’s injury was a “highly predictable” consequence

of the School District’s alleged failure to train or supervise its employees on taking mentally

challenged students to the bathroom. Significantly, Ms. Fairy-Coston testified that the purpose of

the School’s bathroom policy was to (1) “to foster the safety of special needs students in the

bathroom,” and (2) to ensure mentally challenged students, like A.A., were “protected from each

other.” Fairy-Coston Dep. 20:7–21:13, 29:3–6; Defs.’ SMF ¶ 16. Moreover, the fact that the

bathroom was locked while not in use and “[o]nly school staff ha[d] the key” supports the inference

that there was a “highly predictable” risk in allowing mentally challenged students to use the

bathroom together without supervision.

               2. Causation

       To succeed on a claim for failure to train or supervise, a plaintiff must also show that the

defendants’ allegedly inadequate training or supervision “has a causal nexus” to his injuries. Reitz

v. Cnty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997).

       A reasonable jury could find that the School District’s alleged failure to train or supervise

caused A.A.’s injuries. A jury could make this finding based on the evidence that (1) Ms. Fairy-

Coston “wasn’t trained” to follow the School’s bathroom policy, see Fairy-Coston Dep. 20:6–17;

(2) by standing outside a closed door—leaving A.A. and Benjamin unsupervised in the bathroom—



                                                  12
           Case 2:16-cv-01684-JD Document 66 Filed 11/19/20 Page 13 of 13




she did not follow the policy; and (3) Benjamin harmed A.A. while they were in the bathroom

without supervision.

       The Court thus concludes that a reasonable jury could find that plaintiffs satisfied all of the

elements of a Monell claim against the School District. Therefore, defendants’ motion is denied to

the extent it seeks summary judgment on plaintiffs’ claims against the School District.

           D. Existence of School Reform Commission

       Defendants argue that the School Reform Commission (“SRC”) “no longer exists as a

distinct entity and it therefore must be dismissed from this action.” Defs.’ Mot. at 1 n.1. Plaintiffs

have not responded to this argument. The fact that the SRC no longer exists is therefore undisputed.

Weathers v. Sch. Dist. of Phila., 383 F. Supp. 3d 388, 392 n.1 (E.D. Pa. 2019) (“Defendants contend

that the School Reform Commission ceased to exist . . . [t]he Court dismisses all claims against the

School Reform Commission”); Hamilton v. Apv Baker, No. 04-913, 2006 WL 8438684, at *10

(E.D.N.C. May, 1, 2006) (“[B]ecause the fact that defendants [] no longer exist is not contested . . .

dismissal of these corporate defendants is proper as a matter of law.”). The Court thus grants

defendants’ motion to the extent it seeks summary judgment on plaintiffs’ claims against the SRC.

 V.    CONCLUSION

       For the foregoing reasons, defendants’ Motion for Summary Judgment is granted in part and

denied in part. The motion is denied to the extent it seeks summary judgment on plaintiffs’ claims

against the School District of Philadelphia. The motion is granted to the extent it seeks summary

judgment on plaintiffs’ claims against the School Reform Commission. An appropriate order

follows.




                                                  13
